NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-4700
                                     ___________

                            HARRY A. PANGEMANAN;
                             MARIYANA SUNARTO,
                                             Petitioners

                                           v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                                   Respondent
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                   (Agency Nos. A096-265-808 and A096-265-809)
                    Immigration Judge: Honorable Eugene Pugliese
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  January 11, 2011

           Before: BARRY, HARDIMAN and STAPLETON, Circuit Judges

                           (Opinion filed: January 13, 2011)
                                    ___________

                                      OPINION
                                     ___________

PER CURIAM

      Harry Pangemanan and Mariyana Sunarto, a married couple who are citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) decision
denying their motion to reopen. For the reasons that follow, we will deny the petition for

review.

                                               I

       The petitioners’ case has a rather long and complicated procedural history. In

2004, the petitioners received notices to appear, charging them as removable for

overstaying their authorized periods of admission. Before the Immigration Judge (“IJ”),

the petitioners -- represented by Joyce Antila Phipps -- conceded removability. A.R. 521.

Pangemanan sought cancellation of removal, Sunarto sought withholding of removal, and

both petitioners requested voluntary departure. A.R. 521-22. The IJ denied their requests

for cancellation and withholding, but granted voluntary departure. A.R. 518-19.

       The petitioners appealed to the BIA, again represented by attorney Phipps. On

February 27, 2006, the BIA dismissed the appeal, agreeing with the IJ that the petitioners

failed to demonstrate entitlement to the relief requested. A.R. 337-39. The petitioners

then retained attorney John Perez, who filed in this Court a timely petition for review.

See Pangemanan v. Att’y Gen., 259 F. App’x 429, 431 (3d Cir. 2007). We dismissed the

petition in part and denied it in part. See id. at 432.

       The following month, January 2008, the petitioners retained attorney David

Haghighi to file a motion to reopen their immigration proceedings before the BIA.

However, Houman Varzandeh, an attorney from Haghighi’s office, did not file the

motion to reopen until January 2009. A.R. 335. Although the petitioners, through new

                                               2
counsel, sought to withdraw that motion on February 23, 2009, the BIA failed to

associate the motion to withdraw with the motion to reopen, and erroneously adjudicated

the motion to reopen. In its February 24, 2009, decision, the BIA held that the motion to

reopen was untimely, and that the petitioners’ argument that they satisfied the “changed

country conditions” exception to the 90-day time limit for filing a motion to reopen

lacked merit. A.R. 285.

       Then, in March 2009, the petitioners -- through present counsel, Joan Pinnock --

filed with the BIA a new motion to reopen, asserting that attorneys Phipps and Haghighi

provided deficient performance.1 A.R. 124-214. On March 20, 2009, the BIA denied

their motion to reopen. A.R. 115-16. The Board held that the motion was time- and

number-barred, and reasoned that the petitioners failed to make out a colorable deficient

performance claim. With regard to attorney Phipps, the BIA concluded that the

petitioners had not demonstrated due diligence in discovering and seeking to cure the

alleged deficient performance; with regard to attorney Haghighi, the BIA concluded that,

because their first motion to reopen would have been untimely even if it had been filed

when the attorney was retained, the petitioners were not prejudiced by the delay in filing

the motion. Id.

       The petitioners filed a motion to reconsider. A.R. 32-35. In a decision dated


   1
     The petitioners argued that Phipps improperly failed to discuss with them the
   consequences of voluntary departure, and that she failed to inform them of the BIA’s
   February 2006 decision. The petitioners argued that Haghighi improperly delayed
                                             3
May 6, 2009, the BIA granted the motion to reconsider and concluded that, because the

petitioners’ January 2009 motion to reopen should have been deemed withdrawn, their

March 2009 motion to reopen was incorrectly held to be number-barred. A.R. 22.

Accordingly, the Board vacated its February 24, 2009, and March 20, 2009, decisions.

Id. However, the BIA again denied the motion to reopen, reasoning that, for the reasons

articulated in its March 20, 2009, decision, the petitioners’ motion to reopen was

untimely, and they failed to make out a colorable deficient performance claim under

Matter of Compean, Bangaly & J-E-C-, 24 I&N Dec. 710 (A.G. 2009) (“Compean I”).

       In June 2009, the petitioners filed in this Court a petition for review of the Board’s

May 2009 decision. See Pangemanan v. Att’y Gen., C.A. No. 09-2641. We granted the

Government’s unopposed motion to remand proceedings to the BIA for reconsideration

in light of the Attorney General’s decision in Matter of Compean, Bangaly & J-E-C-, 25

I&N Dec. 1 (A.G. 2009) (“Compean II”), which vacated Compean I and ordered the

Agency to apply the pre-Compean standard for evaluating claims of ineffective assistance

of counsel as grounds for reopening immigration proceedings. C.A. No. 09-2641 (order

filed July 29, 2009).

       On remand, the BIA granted reconsideration in light of Compean II. A.R. 4.

However, the Board again reasoned that the motion to reopen was untimely, and that the

petitioners failed to demonstrate due diligence with respect to their claims against



   filing their motion to reopen for a year after he was first retained.
                                              4
attorney Phipps or prejudice concerning their claims against attorney Haghighi. Id. at 4-

5. Accordingly, the Board denied the petitioners’ motion to reopen. Id. at 5. The

petitioners filed a timely petition for review of that decision.

                                              II

       We have jurisdiction over the petition for review pursuant to 8 U.S.C. § 1252(a).

We review the BIA’s denial of the motion to reopen for abuse of discretion. See Fadiga

v. Att’y Gen., 488 F.3d 142, 153 (3d Cir. 2007). Under that standard, we will not reverse

the Board’s decision unless “it is arbitrary, irrational, or contrary to law.” Id. (quoting

Sevoian v. Ashcroft, 290 F.3d 166, 175 (3d Cir. 2002)).

       A “motion to reopen shall be filed within 90 days of the date of entry of a final

administrative order of removal.” INA § 240(c)(7)(C)(i) [8 U.S.C. § 1229a(c)(7)(C)(i)].

However, ineffective assistance of counsel can serve as a basis for equitably tolling the

limitations period in immigration cases. See Mahmood v. Gonzales, 427 F.3d 248, 251

(3d Cir. 2005). To obtain equitable tolling of the limitations period based on ineffective

assistance, the petitioners had to show that competent counsel would have acted

differently and that, absent counsel’s errors, there was a reasonable likelihood that the

outcome of their proceedings would have been different. See Fadiga, 488 F.3d at 157,

159-60. They also had to demonstrate that they acted diligently in pursuing their

ineffective assistance claim. See Mahmood, 427 F.3d at 252.

       With regard to the petitioners’ ineffective assistance claim against Haghighi, the

                                               5
BIA reasoned that the petitioners failed to show that they were prejudiced by the delay in

filing the motion to reopen because, even if Haghighi had filed the motion as soon as he

was retained, it would nevertheless have been untimely. The record shows that BIA

dismissed the petitioners’ appeal in February 2006, but they did not retain Haghighi until

almost two years later -- well beyond the 90-day limit for filing a motion to reopen.

Although the motion to reopen filed by Haghighi’s office invoked the “changed country

conditions” exception to the 90-day time limit, see INA § 240(c)(7)(C)(ii), the Board held

that the exception did not apply.2 We therefore perceive no abuse of discretion in the

Board’s determination that the petitioners did not demonstrate prejudice resulting from

Haghighi’s representation.

       Likewise, the Board did not abuse its discretion in holding that the petitioners

failed to diligently pursue their ineffective assistance claim against attorney Phipps. The

petitioners arguably should have known about any deficiencies in Phipps’s representation

in March 2006, when they retained John Perez as new counsel and filed a petition for

review. Yet they raised no arguments calling Phipps’s performance into question until

March 2009, i.e., three years, three attorneys, and two motions to reopen after they had

worked with Phipps. The petitioners have not shown that the BIA’s decision was

“arbitrary, irrational, or contrary to law.”


   2
     The propriety of the Board’s conclusion that the first motion to reopen was
   untimely is not an issue presently before this Court. We note that the petitioners do
   not challenge in their brief that aspect of the Board’s analysis.
                                               6
Accordingly, we will dismiss the petition for review.




                                     7